DETAILED ACTION
The amendment filed 3/12/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kallehbasti et al. (US 2021/0047924) who teach principal component analysis for use with determining wellbore fluid contamination (see rejection below).  It is noted however that this reference has a common applicant and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm, Jr. (US 6,748,328) in view of Zuo et al. (US 2015/0226059) and Kallehbasti et al. (US 2021/0047924).    
The applied reference Kallehbasti et al. (US 2021/0047924) has a common applicant and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Storm, Jr. discloses a system and method to determine a contamination level of a formation fluid caused by a drilling fluid, the system comprising: a formation tester tool (10) to be positioned in a borehole (as in fig 1), the borehole having a mixture of the formation fluid and the drilling fluid, the formation tester tool comprising a sensor to detect time series measurements (col. 3, lines 1-4) from a plurality of sensor channels (inherent that such sensor may receive from multiple channels), the time series measurements comprising measurements of at least one attribute of the mixture of the formation fluid and the drilling fluid (col. 3, lines 1-11); dimensionally reduce the time series measurements to generate a set of reduced measurement scores in a multi-dimensional measurement space (col. 3, lines 10-13, as plotted in arbitrary units), determine an end member in the multi-dimensional measurement space based on the set of reduced measurement scores (col. 3, lines 17-24), wherein the end member comprises a position in the multi-dimensional measurement space that corresponds with a predetermined fluid concentration (col. 3, lines 17-24), and determine the contamination level of the formation fluid at a time point based the set of reduced measurement scores and the end member (col. 3, lines 25-35, as determined by resulting graphs at least which would show contamination level at various times).  Storm, Jr. does not disclose that the system and method include a processor and medium with program code executable to perform the above method, or a principal component analysis as a means for dimensionally reducing the data.  

Kallehbasti et al. disclose a system and method wherein principal component analysis (PCA) is used to dimensionally reduce data to generate a dimensionally reduced set of measurement scores (paragraphs 49-50).  Therefore it would have been obvious to one of ordinary skill before the time of filing to provide the systems and methods as taught by Storm et al. and modified by Zuo et al., with PCA as taught by Kallehbasti et al., in order to simplify the resultant data for usability while maintaining the relevant information therein.
In regard to claims 5, 13 and 19, Storm, Jr. also disclose determining a property of a pure formation fluid based on the end member, wherein the predetermined fluid concentration of the end member is a pure formation fluid concentration (col. 6, lines 7-20).
In regard to claim 6, Storm, Jr. discloses that the sensor comprises at least one of an optical sensor, a resistivity sensor, or a density sensor (col. 6, lines 42+).
In regard to claim 8, Storm, Jr. discloses that the formation tester tool comprises a probe to draw the mixture of the formation fluid and the drilling fluid from a formation (32).

Allowable Subject Matter
Claims 2-4, 7, 10-12, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/17/2021